Citation Nr: 9917800	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1991 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in March 1992.  A statement of the case was 
mailed to the veteran in June 1992.  The veteran's 
substantive appeal was received in September 1992.  The Board 
remanded this case to the for further development in July 
1995 and April 1997.


REMAND

The Board recognizes that the Board has remanded this case on 
two prior occasions; however, during the course of the 
veteran's appeal, the regulation governing service connection 
for PTSD was amended, 38 C.F.R. § 3.304(f), in accordance 
with the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective date 
of the changes in the regulation was March 7, 1997.  The 
Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.  

In light of the foregoing, the veteran's claim must be 
considered with regard to the amended regulations as well as 
the Court's directives in Cohen.  If, under the new 
regulations and Cohen, the RO determines that the veteran 
served in combat and was exposed to a stressor(s) and/or that 
the veteran did not serve in combat, but was exposed to a 
confirmed and corroborated stressor, then the RO should 
afford the veteran a VA psychiatric examination that comports 
with the directives of Cohen, which, the Board notes, are 
less restrictive than were previously required.  

The Board points out that if further evidence to include a VA 
examination and/or argument is added to the claims file, the 
veteran's claim must be considered under both versions of the 
applicable VA regulation.  

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
The Board notes that in a prior remand decision, the Board 
noted that Benjamin Lye, M.D., in an October 1992 examination 
found that the veteran had PTSD.  The Board found that Dr. 
Lye should be requested to state the specific stressors that 
were the basis for his diagnosis of PTSD.  In does not appear 
that this action was undertaken.

In addition, the Board notes that in conjunction with the 
veteran's claim for service connection, he listed several 
medical care facilities where he has been treated since 
service for his alleged psychiatric problems.  These 
facilities were listed as follows: Maiden Family Practice in 
Maiden, North Carolina; Paxon Medical Center in Jacksonville, 
Florida; Methodist Professional Building in Jacksonville, 
Florida; St. Vincent's Family Medical Care Northside Center 
in Jacksonville, Florida; Dr. Thomas Wilstrom in Orange Park 
Florida; Med-Health, LTD in Lafayette, Louisiana; Baptist 
Medical Center in Jacksonville, Florida; and the Mental 
Health Center in Jacksonville, Florida.  The veteran provided 
the names and addresses on the reverse side of correspondence 
received in April 1991.  A review of the records shows that 
medical records from St. Vincent's Family Medical Care 
Northside Center in Jacksonville, Florida and from the Mental 
Health Center in Jacksonville, Florida, have been obtained.  
However, in order to fully evaluate the veteran's claim, the 
Board finds that the other medical care facilities should be 
contacted by the RO and their records requested.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.  Accordingly, this matter is 
Remanded for the following action:

1.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from: the 
Maiden Family Practice in Maiden, North 
Carolina; Paxon Medical Center in 
Jacksonville, Florida; Methodist 
Professional Building in Jacksonville, 
Florida; Dr. Thomas Wilstrom in Orange 
Park Florida; Med-Health, LTD in 
Lafayette, Louisiana; and Baptist Medical 
Center in Jacksonville, Florida.  These 
records should be associated with the 
claims file.  

2.  The RO should contact Benjamin Lye, 
M.D., and request that he state the 
stressor(s) that was the basis for his 
diagnosis of PTSD in October 1992. 

3.  The RO should obtain all VA treatment 
records of the veteran since service, 
especially records from the VA outpatient 
clinic Jacksonville, Florida, which are 
not in the claims file, and associate 
them with the claims file. 

4.  The RO should again attempt to obtain 
the veteran's Social Security records 
from the Social Security Administration.

5.  The RO should review the veteran's 
claim in light of the amended version of 
38 C.F.R. § 3.304(f) and the Cohen case.  
If, under the new regulations and Cohen, 
the RO determines that the veteran served 
in combat and was exposed to a 
stressor(s) and/or that the veteran did 
not serve in combat, but was exposed to a 
confirmed and corroborated stressor, then 
the RO should afford the veteran a VA 
psychiatric examination that comports 
with the directives of Cohen.  
Specifically, the veteran should be 
afforded a VA psychiatric examination by 
a psychiatrist who has been afforded all 
pertinent information and records as well 
as the criteria of DSM III and DSM IV and 
all of the records to include all of the 
records added to the claims file pursuant 
to this remand.  In regard to PTSD, the 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examiner should integrate 
any previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors, 
if any, found to be established by the 
RO.  The report of examination should 
include the complete rationale for all 
opinions expressed.  The criteria for 
PTSD contained in both DSM-IIIR and DSM-
IV must be utilized by the examiner in 
determining whether the veteran has PTSD 
as a result of the inservice stressors 
provided by the RO or if it is due to 
other causes.  If the examiner does not 
find PTSD, but does find that the veteran 
has any other psychiatric impairment, the 
examiner should indicate the date of 
onset and etiology thereof. 

6.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD under both the old and new versions 
of 38 C.F.R. § 3.304(f).  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










